Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-25 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and similarly claims 9 and 17, recites the limitation "the instruction after the interrupt has been serviced".  There is insufficient antecedent basis for this limitation in the claim. There is no “instruction after the interrupt has been serviced” previously claimed. While execution would likely resume at some instruction in order to continue processing, “the instruction” reflects a reference to a specific instruction which has not been claimed.
Claims 2-8, 10-16, 18-25 are rejected for being dependent upon a rejected parent claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, 17-21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura, US Patent 4,942,524 (hereinafter Nunomura) in view of Ghose, US Patent Application Publication 2020/0159888 (hereinafter Ghose), further in view of Neiger et al., US Patent Application Publication 2016/0179721 (hereinafter Neiger).
	Regarding claim 1, Nunomura teaches:
A processor comprising: a decoder to decode an instruction into a decoded instruction (see e.g. col. 4 lines 54-60, a control unit interprets an instruction), the instruction comprising a first field that indicates an instruction pointer to an event handler (see e.g. col. 4 line 61 – col. 5 line 26, a software trap setting instruction indicates an address/pointer of a software trap processing program; the instruction must have at least one field used in performing its function of indicating/setting a pointer of a software trap processing program); and an execution unit to execute the decoded instruction to, after a swap of an instruction pointer that indicates where an event occurred from a current instruction pointer register into an event handler pointer register, push the instruction pointer that indicates where the event occurred onto call stack storage, and change a current instruction pointer in the current instruction pointer register to the instruction pointer to the event handler (see e.g. col. 4 line 61 – col. 5 line 26, an event address/pointer is pushed onto the stack and a current instruction pointer is changed to the address indicated by the software trap setting instruction).
Nunomura fails to explicitly teach wherein the event handler is a user-level event handler.
Ghose teaches handling exceptions within a user space or a systems space which are functionally identical (see e.g. para. [0101-8]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nunomura and Ghose such that the event handler is a user-level event handler. This would have provided the advantage of having multiple levels/domains to be able to limit usage for protected domains to improve the security of the system (see Ghose para. [0098-102]).
While Nunomura discusses resuming execution after an interrupt (see e.g. col. 3, col. 6 lines 32-52) Nunomura in view of Ghose fails to explicitly teach threads such that wherein, in response to an interrupt that occurs in a thread executing in an event-notify mode of the processor, execution of the thread resumes at the instruction after the interrupt has been serviced to notify the thread that it was interrupted.
Neiger teaches handling interrupts occurring in a thread in a mode with event notification (see e.g. para. [0040-4], [0065-7], certain events cause execution to redirect through an event handler) and resuming execution of the thread after the interrupt has been serviced (see e.g. para. [0040-4]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nunomura, Ghose, and Neiger such that wherein, in response to an interrupt that occurs in a thread executing in an event-notify mode of the processor, execution of the thread resumes at the instruction after the interrupt has been serviced to notify the thread that it was interrupted. This would have provided the potential to reduce or eliminate software latencies caused by privilege level transitions to “significantly improve operational aspects of various user-level applications interacting with I/O devices” such as discussed by Neiger (see para. [0018]).
Regarding claim 2, Nunomura in view of Ghose and Neiger teaches or suggests:
The processor of claim 1, wherein the instruction further comprises a second field that indicates a number of bits by which to change a stack pointer to the call stack storage, and the execution unit is to execute the decoded instruction to also change the stack pointer by the number of bits (see e.g. Ghose para. [0076-9], instructions can have fields for modifying a pointer by specified value).
Regarding claim 3, Nunomura in view of Ghose and Neiger teaches or suggests:
The processor of claim 1, wherein the execution unit is to execute the decoded instruction to also change a stack pointer to the call stack storage to protect a stack red zone from being overwritten by the instruction pointer that indicates where the event occurred (see e.g. Ghose para. [0066-104], a protected region).
Regarding claim 4, Nunomura in view of Ghose and Neiger teaches or suggests:
The processor of claim 1, wherein the execution unit is to execute the decoded instruction only when the processor is not already in the event-notify mode (see e.g. Ghose para. [0063-6], table 1, a permitted execution mode).
Regarding claim 5, Nunomura in view of Ghose and Neiger teaches or suggests:
The processor of claim 1, wherein the event-notify mode is set in an event-notify status register (see e.g. Ghose para. [0063-6], [0075], table 1, bounds registers store access mode data).
Regarding claim 25, Nunomura in view of Ghose and Neiger teaches or suggests:
The processor of claim 1, wherein, in response to an exception that occurs in the thread executing in the event-notify mode of the processor, execution of the thread resumes at the instruction after the exception has been serviced to notify the thread (see e.g. Neiger para. [0040-4], [0065-7]).
Claims 9-13 are rejected for reasons corresponding to those given above for claims 1-5.
Claims 17-21 are rejected for reasons corresponding to those given above for claims 1-5.


Claims 6-8, 14-16, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nunomura in view of Ghose and Neiger, further in view of Intel 334525, “Control-flow Enforcement Technology Preview” (hereinafter Intel ‘334).
Regarding claim 6, Nunomura in view of Ghose and Neiger teaches or suggests:
The processor of claim 1.
Nunomura in view of Ghose and Neiger fails to explicitly teach wherein the execution unit is to execute the decoded instruction to also, after the swap of the instruction pointer that indicates where the event occurred from the current instruction pointer register into the user-level event handler pointer register, push the instruction pointer that indicates where the event occurred onto shadow stack storage.
	Intel ‘334 teaches pushing an instruction pointer onto a shadow stack used during exception handling (see e.g. section 2, pg. 10-12).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nunomura, Ghose, Neiger, and Intel ‘334 such that the execution unit is to execute the decoded instruction to also, after the swap of the instruction pointer that indicates where the event occurred from the current instruction pointer register into the user-level event handler pointer register, push the instruction pointer that indicates where the event occurred onto shadow stack storage. This would have provided an advantage of being able to verify return addresses to improve the security of the system.
Regarding claim 7, Nunomura in view of Ghose, Neiger and Intel ‘334 teaches or suggests:
The processor of claim 6, wherein the shadow stack storage is not user-level writable (see e.g. Intel ‘334 section 2, pg. 9-12).
Regarding claim 8, Nunomura in view of Ghose, Neiger and Intel ‘334 teaches or suggests:
The processor of claim 6, wherein, on completion of execution of the user-level event handler, the processor is to pull a first instruction pointer from the call stack storage and a second instruction pointer from the shadow stack storage, and execute starting from the first instruction pointer only when the first instruction pointer and the second instruction pointer match (see e.g. Intel ‘334 section 1-2, pg. 7-12).
 	Claims 14-16 are rejected for reasons corresponding to those given above for claims 6-8.
Claims 22-24 are rejected for reasons corresponding to those given above for claims 6-8.
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183